DETAILED ACTION
Claims 1-6, 8-12, and 16 are pending and currently under review.
Claims 7, 13-15, and 17-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Remarks
This notice of allowance is in response to the appeal brief filed 10/14/2021

Allowable Subject Matter
Claims 1-6, 8-12, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a martensitic steel having a composition and properties as claimed.  There is no prior art that teaches all of the claimed limitations together.
The closest prior art of record is Shiraki et al. as relied upon in the previous office action.  However, Shiraki et al. is not considered to be prior art under pre-AIA  requirements.  As this application is now currently being examined under pre-AIA , Shiraki et al. is no longer prior art.  Thus, there is no prior art of record that teaches the claimed steel composition, structure, and properties together.


Response to Arguments
Applicants’ arguments set forth in the appeal brief filed 10/14/2021 are persuasive.  The pertinent rejections over Shiraki et al. are accordingly withdrawn.

Conclusion
Claims 1-6, 8-12, and 16 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734